Citation Nr: 0414203	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-15 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 
percent for tinnitus. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served in the Army National Guard from December 
1966 to December 1972.  He had a period of active duty for 
training from January 1967 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans' 
Affairs (VA).

Part of this claim is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


FINDING OF FACT

The veteran experiences recurrent tinnitus.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2003).

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  



Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  

In this case, the veteran submitted his claim in March 2002.  
In a letter, dated in April 2002, addressing the VCAA, the RO 
notified the veteran that to substantiate his claim he should 
submit evidence of an increase in disability.  The RO also 
notified the veteran that VA would obtain records of other 
Federal agencies and VA records and that he could submit 
other medical records, such as private medical records, or 
authorize VA to obtain the records he so identified.  The 
veteran was informed to submit the evidence within 60 days.  
After the veteran submitted additional evidence and after 
affording the veteran a VA examination, the RO adjudicated 
the claim in a June 2002 rating decision.  For these reasons, 
the Board finds that the RO's VCAA notice complies with 
38 U.S.C.A. § 5103 and is in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the 
specificity requirements of identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Prinicipi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and Pelegrini, supra, (preadjudicatory VCAA notice).  

As for the content of the notice, that is, the 60 days for 
submitting evidence, the Veterans Benefits Act of 2003, P.L. 
108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified in part at 38 U.S.C.A. § 5103) authorizes the 
Secretary of VA to make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period. 

Also, as to the content of the notice, while language to the 
effect that the veteran should submit "any evidence in the 
claimant's possession that pertains to the claim" was not 
included, such notice is not a statutory requirement as 
interpreted by the General Counsel of VA notwithstanding the 
CAVC's analysis in Pelegrini.  VAOPGCPREC 1-2004.  For these 
reasons, no further procedural development is required to 
comply with the duty to notify under the VCAA.

2.  Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  After the VCAA notification letter 
was sent, the veteran submitted additional evidence to 
substantiate his claim.  As he has not identified any 
additional evidence and as there are no additional records to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with. 

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a rating greater than 10 percent for 
tinnitus.  He asserts that he has bilateral tinnitus and that 
VA should assign a separate 10 percent rating for each ear.  

Factual Background 

In a January 2001 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent rating 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.  



In March 2002, the veteran submitted his current claim. 

On VA examination in May 2002, the veteran reported bilateral 
tinnitus that the examiner attributed to acoustic trauma that 
the veteran suffered in service. 

Analysis 

Diagnostic Code 6260 was revised in June 2003 to provide that 
only a single 10 percent rating is to be assigned for 
tinnitus, whether the sound is perceived as being in one ear 
or both ears.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 
(2003).  Since the change to Diagnostic Code 6260 did not 
provide for retroactive application, the veteran is entitled 
to application of the prior version of Diagnostic Code 6260 
for the months of potential eligibility prior to June 2003.  

In 1999, Diagnostic Code 6260 was amended to provide a 10 
percent rating for recurrent tinnitus regardless of its 
etiology.  The amendment contained a note instructing raters 
that a separate evaluation for tinnitus may be combined with 
an evaluation under Diagnostic Codes 6100, 6200, 6204, or 
other Diagnostic Codes, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  The criteria 
did not qualify tinnitus as either unilateral or bilateral.  

In a precedent opinion, binding on the Board, the Office of 
the General Counsel of the Department of Veterans Affairs 
held that Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized 
only a single 10 percent disability rating for tinnitus, 
regardless of whether that tinnitus is perceived as 
unilateral or bilateral.  VAOPGCPREC 2-2003. 

The veteran also argues that, pursuant to 38 C.F.R. 
§ 4.25(b), which was not addressed in VAOPGCPREC 2-2003, he 
is entitled to a separate 10 percent rating for tinnitus in 
each ear, citing Wanner v. Principi, 17 Vet. App. 4 (2003).  
Section 4.25(b), in part, provides that "except as otherwise 
provided in the rating schedule, disabilities arising from a 
single disease entity, e.g., arthritis, multiple sclerosis, 
cerebral vascular accident, etc., are to be rated separately, 
as are all other disabling 


conditions.  In the context of the veteran's argument, the 
veteran asserts that he suffers from bilateral disability 
arising from a single disease entity for which separate 
compensable ratings are warranted. 

The question is, therefore, whether bilateral tinnitus 
constitutes two separate disabilities that are eligible for 
separate ratings.  The assignment of separate ratings is 
dependent on a finding that the disease entity is productive 
of distinct and separate symptoms; the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  

In the notice of proposed rulemaking concerning the 2003 
version of Diagnostic 6260, and in the discussion of the 
nature of tinnitus, VA, relying on a medical treatise, found 
that tinnitus, i.e., the perception of sound in the absence 
of an external stimulus, appears to arise from the brain 
rather than the ears.  67 Fed. Reg. 59,033 (Sept. 19, 2002).

The medical treatise relied on by VA documented that tinnitus 
is a single disease entity manifested in a single disability, 
regardless of whether it is perceived as being in one ear or 
both ears.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of a separate rating for 
each ear is not appropriate.  The application of 38 C.F.R. 
§ 4.25(b) does not, therefore, provide a basis for assigning 
a separate rating for each ear. 

Diagnostic Code 6260, prior to the May 2003 amendment, did 
not expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  In Brown v. 
Gardner, 513 U.S. 115, 118 (1994), the Supreme Court held 
that if a statute is ambiguous, any interpretive doubt is to 
be resolved in the veteran's favor.  In Brown, the Supreme 
Court held ambiguity is a creature not of definitional 
possibilities but of statutory context.  By reading the 
rating criteria for Diagnostic Code 6260 in the context of 
the remaining provisions of the Rating Schedule, it is clear 
that a maximum 10 percent rating may be assigned for 
tinnitus, regardless of whether it is unilateral or 
bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a regulation includes specific language, 
but that language is missing from another section of the same 
regulation, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  The diagnostic code does not 
distinguish between tinnitus that is perceived in one ear or 
both ears.  Other diagnostic codes pertaining to the auditory 
system specify whether the rating is to be assigned based on 
unilateral or bilateral involvement (Diagnostic Code 6100 for 
hearing loss, and Diagnostic Code 6207 for loss of auricle).  
Because some of the diagnostic codes pertaining to the 
auditory system distinguish between unilateral and bilateral 
involvement, it is apparent from the regulation that the 
omission of that language from Diagnostic Code 6260 was 
intentional.  This interpretation of the diagnostic code is 
not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; tinnitus, whether 
unilateral or bilateral, constitutes the same disability.

In summary, by reading Diagnostic Code 6260 in the context of 
the remaining diagnostic codes pertaining to the auditory 
system, the diagnostic code clearly indicates that a 
10 percent rating applies to recurrent tinnitus, regardless 
of whether the involvement is unilateral or bilateral.  For 
these reasons, the Board finds that the preponderance of the 
evidence is against the claim for a schedular rating in 
excess of 10 percent for tinnitus and there is not legal 
merit to the claim for a separate 10 percent rating for 
tinnitus in each ear.  

ORDER

A rating in excess of 10 percent for tinnitus is denied.


REMAND

Additional evidentiary development is needed for the claim 
for hearing loss because on the June 2003 VA examination, the 
examiner declared that the audiometric tests results were 
inappropriate for rating purposes.  Accordingly, this case is 
REMANDED for the following:

1.  Schedule the veteran for a VA 
examination to determine the degree of 
hearing impairment by audiometric 
testing.  The veteran's file should be 
made available to the examiner for 
review.  

2.  After the above development is 
completed, adjudicate the claim for 
increase for hearing loss.  If the 
benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



